Order entered April 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01334-CV

                                 EZI NNABUGWU, Appellant

                                                 V.

                  ENYIMBA SOCIAL CLUB, USA, INC., ET Al., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-12053

                                            ORDER
       Before the Court are appellees’ motion to extend deadline to file brief, appellees’ brief,

and, appellees’ opposed motion for leave to file an amended brief. As our records reflect,

appellees’ brief was due March 29th. On March 28th, appellees filed their extension motion

seeking an additional fourteen days to file the brief. When the motion had not been determined

by the following day, appellees timely filed their brief. On April 2nd, they filed their motion for

leave asserting the brief is incomplete and “in a form they are not satisfied with.” They seek

leave to amend and supplement the tables of authorities and contents, add to the argument

section of the brief, and reorganize the subtitles of the argument section. We rule as follows.

       We GRANT the motion for leave, STRIKE the March 29th brief, and ORDER appellees

to file their amended brief no later than April 16, 2019.
We DENY appellees’ March 28, 2019 motion to extend deadline to file brief as moot.

                                          /s/     ERIN A. NOWELL
                                                  JUSTICE